In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00165-CV

IN THE MATTER OF R.S.                      §   On Appeal from the 323rd District
                                               Court

                                           §   of Tarrant County (323-118013-22)

                                           §   December 8, 2022

                                           §   Memorandum Opinion by Justice
                                               Birdwell

                                           §   Dissenting Memorandum Opinion by
                                               Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and this case is remanded to the trial court for a new disposition hearing.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell